Citation Nr: 1821012	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A March 2018 statement from the Veteran's representative appears to raise a claim to reopen a previously denied claim for service connection for ischemic heart disease and/or to raise a claim as to whether there was clear and unmistakable error (CUE) in an August 2012 decision which denied service connection for ishemic heart disease.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The March 2018 written argument indicates a desire to file a petition to reopen a claim for service connection for ischemic heart disease and/or to raise the issue of whether there was a CUE in the August 2012 rating decision which denied service connection for ischemic heart disease, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over the matters potentially raised, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.



REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

The Veteran contends that his current hepatitis C began during his military service.  Specifically, he has alleged that he may have contracted hepatitis C in service either from getting a tattoo on his right forearm during his basic training or from receiving multiple vaccinations with air guns at several points in time during his service.

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of hepatitis C.  While the reports of his July 1965 service entrance examination and his July 1971 service separation examination do not note the presence of any tattoos, he has submitted photographs of himself in service which show a tattoo on his right forearm.  None of the Veteran's in-service immunization records are currently associated with the claims file, and such records must be obtained on remand.

Post-service, a March 2010 VA treatment record noted that hepatitis C serology was ordered for the Veteran.  An August 2010 VA treatment record contained a medical problem list that included hepatitis C, which was noted to have been added to this list on July 21, 2010 by the Veteran's VA treatment provider.  [The Board notes that there are no July 2010 VA treatment reports currently of record in the claims file.]  Thereafter, the report of a December 2010 VA liver biopsy documented that the Veteran has chronic hepatitis C.

At an April 2014 VA hepatitis and liver examination, the Veteran was diagnosed with hepatitis C, with the diagnosis date noted to be January 1988.  During the examination, the Veteran reported that he was first diagnosed with hepatitis C in January 1988 when he attempted to donate blood at that time.  [He did not indicate that he received any treatment for hepatitis C at that time.]  The VA examiner noted that the Veteran's VA treatment records first noted his hepatitis in March 2010.  The VA examiner also noted the results of pertinent VA laboratory studies for the Veteran, including one measuring his hepatitis C viral titers on May 26, 2010.  [The Board notes that there are no May 2010 VA treatment reports currently of record in the claims file.]  The VA examiner went on to opine that the Veteran's hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by any of his claimed in-service events (including getting a tattoo and air gun injections therein), and provided a detailed rationale for such opinion.

On remand, all outstanding VA treatment records must be obtained, to include all of the records indicated above that are not currently in the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's in-service immunization records.  Any negative search result should be noted in the record and communicated to the Veteran.

2.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for his hepatitis C since his discharge from military service, to specifically include any records of treatment following his attempt to donate blood - and his concurrent diagnosis of hepatitis C - in January 1988 (as identified during his April 2014 VA hepatitis and liver examination).

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain all outstanding VA treatment records (to specifically include all records documenting his May 26, 2010 VA laboratory results measuring his hepatitis C viral titers and all records documenting his July 21, 2010 diagnosis of hepatitis C by his VA treatment provider), as well as any updated VA treatment records (from April 2012 to the present).

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received, to include obtaining an updated medical opinion if needed in light of any pertinent evidence received), and readjudicate the claim on appeal for entitlement to service connection for hepatitis C.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).

_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

